                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:19-CV-00098-KDB
 SAUWANA ROBINSON,

                 Plaintiff,

     v.                                                             ORDER

 ANDREW SAUL, Acting
 Commissioner of Social Security,

                 Defendant.


          THIS MATTER is before the Court on Plaintiff’s Consent Motion for Attorney Fees

pursuant to the Equal Justice Act (“EAJA”), 28 U.S.C. § 2412 and supporting exhibits. (Doc. No.

14). Plaintiff indicates that Defendant has consented to this Motion. Having reviewed the Motion,

supporting exhibits, and the case file, the Court determines that Plaintiff should be awarded

attorney fees under the EAJA, 28 U.S.C. § 2412(d), in the amount of $5,000.

          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees, (Doc. No.

14) is GRANTED. The Court will award attorney fees in the amount of $5,000, and pursuant to

Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will first be subject to offset of any debt

Plaintiff may owe to the United States. The Commissioner will determine whether Plaintiff owes

a debt to the United States. If so, that debt will be satisfied first, and if any funds remain, they will

be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of

Treasury reports to the Commissioner that the Plaintiff does not owe any debt, the Government

will exercise its discretion and honor an assignment of EAJA fees, and pay those fees directly to

Plaintiff’s counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.
SO ORDERED.

              Signed: October 15, 2019
